1. An employe, who for the purpose of reaching his place of employment travels a course which affords the only unobstructed access thereto, enters the course of his employment within the contemplation of the Workmen’s Compensation Law, when he reaches -the zone of such employment that is under the control of his employer, even though such zone be outside the enclosure of the employer.
2. The hazards of such zone growing out ■of the conditions and environments of the employment, and an injury received by an employes due to such hazards is compensable out of the industrial insurance fund of the Workmen’s Compensation Law.
Judgment affirmed.
(Marshall, CJ., Day, Allen and Matthias, JJ., concur.)